Exhibit 1
Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000


Jennifer Selendy
Managing Partner
212 390 9003
jselendy@selendygay.com




May 4, 2020


Via E-mail

Jeffrey A. Rosenthal
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006

Re:     In re: Application of Vale S.A., Vale Holdings B.V., and Vale
        International S.A. for an Order Pursuant to 28 U.S.C. §1782 to
        Conduct Discover for Use in Foreign Proceedings

Dear Mr. Rosenthal,

      I represent Fine Arts NY LLC (“Fine Arts”) and Marcos Camhis and
write concerning the Application of Vale S.A., Vale Holdings B.V., and Vale
International S.A. (collectively “Vale”) for an Order Pursuant to 28 U.S.C.
§ 1782 to Conduct Discovery for Use in Foreign Proceedings filed on April 24,
2020 (the “1782 Application”).

      Any legitimate purpose for the 1782 Application is obscured and
undermined by the fact that Vale has cast a net so wide, without any good faith
factual basis, that it recklessly ensnares and taints innocent third parties with
no connection to any Steinmetz-related entities listed in the 1782 Application.
We write to request that Vale take prompt measures to correct falsehoods in
the 1782 Application by removing allegations relating to Fine Arts and Mr.
Camhis.

       As I am sure you know, HFZ Capital Group (“HFZ”) is a prominent New
York development company that has more than 100 large real estate
development projects in New York and beyond, and therefore works with
countless investors with no knowledge of, or connection to, the Steinmetz
entities or the long-standing dispute between Vale and BSG Resources. By
falsely, and without foundation, accusing Fine Arts and Mr. Camhis of acting
for Steinmetz, and thus being involved in the acts described in your allegations
Jeffrey A. Rosenthal
May 4, 2020



against Steinmetz, Vale has inflicted serious and immediate harm on them.
Likewise, we have reason to believe that Vale has provided the names of Fine
Arts, Mr. Camhis, and related individuals to the press in connection with your
filing of the 1782 Application, again, without any legitimate factual basis for
suggesting that they have any relationship whatsoever to Steinmetz or any of
his related entities as you allege in the 1782 Application. This has caused
further harm to Fine Arts and Mr. Camhis and we ask that Vale take prompt
steps to see that false information about these innocent third parties is not
further disseminated to or by the press.

       In particular, the 1782 Application incorrectly describes Mr. Camhis as
a “known agent[] and nominee[] of Steinmetz’s”. This is a pure fabrication and
without any reference to fact. In support of this falsehood, footnote 31 of the
1782 Application merely states that “Camhis is a director of Niron Metals Plc,
the entity that is to be awarded valuable Guinean mining rights as a result of
BSGR’s purported entry into a settlement of a separate ICSID arbitration
negotiated between Steinmetz and the Government of Guinea”. On its face,
this footnote does nothing to support the outrageous and false statement that
Mr. Camhis is an agent or nominee of Steinmetz. To the extent that this
footnote tries to imply that Mr. Camhis’ involvement with Niron Metals Plc is
in service of Steinmetz, it is wrong.

       Vale’s 1782 Application also falsely states that Fine Arts is “affiliated
with Steinmetz” merely because it – like other innocent third parties – has an
investment in 500 North Michigan Avenue in Chicago. The only support for
this falsehood is Vale’s equally false statement that Mr. Camhis, who
represented Fine Arts in the 500 North Michigan Avenue investment, is an
“agent” of Steinmetz. Vale’s shoddy analysis and reasoning does not hold up
and does not constitute a good faith basis for requests under 28 U.S.C § 1782
relating to Fine Arts and Mr. Camhis.

       In reality, Fine Arts was established in 2012 and invested in New York
real estate for many years with no connection whatsoever to HFZ. In or around
2017, Fine Arts invested in certain real estate transactions with HFZ on a
purely arms-length basis and with no knowledge of, or involvement with,
Steinmetz or any Steinmetz-related entity. The connections Vale attempts to
draw in its 1782 Application are grossly speculative and lack any good faith
basis.

       Whatever merit the 1782 Application may have where directed to other
third parties, it is meritless and vexatious to the extent that it is directed to
Fine Arts or references Mr. Camhis See In re RSM Prod. Corp., 2018 WL
1229705, at *3 (S.D.N.Y. Mar. 9, 2018) (”The fourth Intel factor permits the
denial of a § 1782 application that is vexatious and made in bad faith.”); In re
Okean B.V. & Logistic Solution Int’l, 60 F. Supp. 3d 419, 432 (S.D.N.Y. 2014)


                                       2
Jeffrey A. Rosenthal
May 4, 2020



(denying § 1782 application where production would be intrusive and the
“probative value ... [was] conjectural at best”).

       Vale must immediately retract false and injurious statements made
regarding Fine Arts and Mr. Camhis in the 1782 Application and must correct
false information disseminated to the press. Please let us know by close of
business tomorrow, Tuesday, May 5, whether you will or will not correct the
1782 Application with respect to Fine Arts and Mr. Camhis.

Sincerely,



Jennifer Selendy
Partner




                                     3
